DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Requirement for Unity of Invention

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF

INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(1)    A product and a process specially adapted for the manufacture of said product; or

(2)    A product and process of use of said product; or

(3)    A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(4)    A process and an apparatus or means specifically designed for carrying out the said process; or

(5)    A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Restriction is required under 35 U.S.C. 121 and 372. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Claims 1-10 drawn to a process for the electrochemical utilization of carbon dioxide. 
Claims 11-15 drawn to an apparatus for electrochemical utilization of carbon dioxide, the apparatus comprising an electrolyzer for reduction of carbon dioxide to a product gas; a gas scrubbing apparatus configured to absorb unconverted carbon dioxide from the product gas at least partly into an absorbent; and an electrodialysis unit having at least an electrodialysis cell suitable for regenerating the absorbent enriched with carbon dioxide during the absorption.

The inventions listed as Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features as shown below. 

The common technical features of the inventions of the groups I and II are an electrolyzer for reduction of carbon dioxide to a product gas; a gas scrubbing apparatus configured to absorb unconverted carbon dioxide from the product gas at least partly into an absorbent; and an electrodialysis unit having at least an electrodialysis cell suitable for regenerating the absorbent enriched with carbon dioxide during the absorption.

The question of unity of invention has been considered by the examiner based on a preliminary search of the prior art. Specht et al, German patent application publication no. DE 4235125 (hereinafter called Specht) teaches an apparatus for electrochemical utilization of carbon dioxide, the apparatus comprising an electrolyzer 40 for reduction of carbon dioxide to synthesis gas (reads on a product gas); a CO2 absorber 10 (reads on a gas scrubbing apparatus) configured to absorb carbon dioxide into KOH (reads on an absorbent); and an electrodialysis unit 30 having an electrodialysis cell suitable for regenerating the absorbent enriched with carbon dioxide during the absorption (see Fig. 1 and the paragraph spanning pages 3 and 4). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Specht by configuring the CO2 absorber 10 (reads on a gas scrubbing apparatus) to absorb unconverted carbon dioxide from the product gas into KOH (reads on absorbent), because this would increase the purity of CO and/or synthesis gas. Thus it is clear that the common technical features of the inventions of the groups I and II do not define a contribution which each of the inventions, considered as a whole, makes over the prior art. In the absence of a contribution over the prior art, the noted shared technical feature is not a shared special technical feature.  Without a shared special technical feature, the inventions lack unity with one another. Accordingly, the prior art of the record supports restriction of the claimed subject matter into the groups mentioned above.

A telephone call was made to Mr. Anthony P. Iannitelli on 05/04/2022 to request an oral election to the above restriction requirement, but did not result in an oral election.

Applicants are advised that the reply to this requirement to be complete must include (I) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SALIL JAIN/Examiner, Art Unit 1795